United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) /X/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 // TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-137734 LEAF EQUIPMENT LEASING INCOME FUND III, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-5455968 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington Delaware 19801 (Address of principal executive offices) (800) 819-5556 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No (Back to Index) LEAF EQUIPMENT LEASING INCOME FUND III, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets – June 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statements of Operations Three and Six Months Ended June 30, 2007 (unaudited) 4 Consolidated Statement of Partners’ Capital and Comprehensive Income (Loss) For the Six Months Ended June 30, 2007 (unaudited) 5 Consolidated Statement of Cash Flows For the Six Months Ended June 30, 2007 (unaudited) 6 Notes to Consolidated Financial Statements – June 30, 2007 (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 20 ITEM 4. Controls and Procedures 21 PART II OTHER INFORMATION ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 6. Exhibits 22 SIGNATURES 23 (Back to Index) PART I.FINANCIAL INFORMATION Item 1.Financial Statements LEAF EQUIPMENT LEASING INCOME FUND III, L.P. CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, 2007 2006 (unaudited) (audited) ASSETS Cash $ 4,646 $ 1 Restricted cash 1,674 − Accounts receivable 41 − Due from lockbox 202 − Investment in direct financing leases and notes, net 218,903 − Investment in operating leases, (net of accumulated depreciation of $114) 2,959 − Other assets 826 − $ 229,251 $ 1 LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Debt $ 197,670 $ − Accounts payable and accrued expenses 1,868 − Fair value of interest rate swap 447 − Security deposits 50 − Due to related party, net 392 − Total liabilities 200,427 − Partners’ Capital 28,824 1 $ 229,251 $ 1 The accompanying notes are an integral part of these consolidated financial statements 3 (Back to Index) LEAF EQUIPMENT LEASING INCOME FUND III, L.P. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except unit data) Three Months Ended June 30, Six Months Ended June 30, 2007 2007* Income: Interest on equipment financing $ 1,040 $ 1,050 Rental income 142 144 Loss on sale of equipment and lease dispositions net (1 ) (1 ) Other 49 49 1,230 1,242 Expenses: Interest expense 712 719 Depreciation on operating leases 114 114 Provision for credit losses 14 14 Management fee to related party 65 65 Administrative expense reimbursed to related party 36 48 General and administrative expenses 29 30 970 990 Net income $ 260 $ 252 Weighted average number of limited partner units outstanding during the period $ 230,451 $ 169,258 Net income attributed to limited partners per unit $ 1.12 $ 1.47 *Operations commenced March 13, 2007 The accompanying notes are an integral part of these consolidated financial statements 4 (Back to Index) LEAF EQUIPMENT LEASING INCOME FUND III, L.P. CONSOLIDATED STATEMENT OF PARTNERS’
